JSl Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
* Este caso se regirá por la decisión en el de El Pueblo v. Gerardino, No. 2754, resuelto en el día de boy. La única diferencia existente entre este caso y el de Gerardino es que Valedón no suscribió la solicitud' directamente a conti-nuación de las palabras “Confirmo las respuestas, declara-ciones y convenios que anteceden,’b. sino que lo hizo otra persona llamada Pedro J. Eobles. Sin embargo, inmedia-tamente después de la firma de Eobles y separada única-mente por materia impresa sin importancia, el acusado firmó én esta forma: “Enrique Valedón Maldonado, Beneficiario.” La prueba en el presente caso, al igual que en el de Gerar-dino, tendió fuertemente a demostrar que Valedón sabía lo que estaba suscribiendo y que con su- firma ratificaba lo que el asegurado babía manifestado. No bay otra explicación para que su firma • aparezca en la solicitud.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison disintió.